The Attorney General has filed the following motion to dismiss the appeals in these cases:
"Comes now Charles West, Attorney General, and appearing specially and for the purposes of this motion only, moves the court to dismiss the appeal herein for the following reasons: First, Because no notices of appeal were served on the clerk of the court or county attorney within the time prescribed by section 6948, Compiled Laws of Oklahoma, 1909, Snyder. The judgment of conviction having been rendered on September 14, 1909, for a misdemeanor and no notices of appeal served until January 17, 1910. Second. Because the record shows (page 24) that this judgment of conviction for a misdemeanor was rendered on the 14th day of September, 1909, and that the petition in error and case-made were not filed in this court until the 21st day of January, 1910, and after the longest time allowed by section 6948, supra, in which an appeal may be perfected from a judgment for conviction for misdemeanor had expired. Wherefore, the Attorney General says that this court is without jurisdiction in this case except to dismiss the appeal. Respectfully submitted, Chas. West, Atty Gen. Smith C. Matson, Asst. Atty. Gen." *Page 707 
The grounds stated in the motion are well taken The motion is sustained, and the appeals dismissed, with directions to the trial court to enforce the judgments and sentences.
FURMAN, Presiding Judge, and DOYLE, Judge, concur.